SOMERVILLE, J.
The appellee, Kennedy, as plaintiff recovered a judgment against the appellant railroad corporation, in the Circuit Court of Dallas county, for about fifty dollars, in September, 1887, the case being tried de novo on appeal from a justice’s court. The amount was due for work and labor done by the plaintiff for the defendant, in this State, of which the plaintiff was and is a resident.
The defense set up by the railroad company was payment. The admitted facts show, that the plaintiff, Kennedy, being temporarily in the State of Tennessee, which was the residence of the defendant corporation where it was chartered, was there sued by one Kane before a justice of the peace, having jurisdiction of the subject-matter and the parties, and, after service of process upon him, a judgment was rendered against him for the debt claimed, with costs, amounting to aboxxt fifty dollars; that, after a return of no property found against Kennedy, a suit by garnishment was instituted on the judgment against the railroad company, and on its answer as garnishee a judgment was rendered condemning this same debt, and that this judgment had been fully satisfied.
This, we think, was a full defense to the suit. The plaintiff, having gone voluntarily within the territorial jurisdiction of the State of Tennessee, was liable to be sued there as fully as if he resided in that State. His residence in Alabama was no objection to the exercise of this jurisdiction over his person.—Smith v. Gibson, ante, p. 285; Dearing v. Bank of Charleston, 5 Ga. 497; s. c., 48 Amer. Dec. 300, and note, p. 319.
The residence of the railroad corporation being in Tennessee, it was subject to be sued there as much as a natural person would be; and this jurisdiction, over it could in no manner be affected by the fact that its road was operated in Alabama, and the debt garnished was created here. The debt was due by the railroad to Kennedy as much in Tennessee as in Alabama, and suit could certainly have been brought upon it by him in that State, where the defendant corporation had been chartered, and where it resided. Debts have no local situs, but are suable in any country or locality where the debtor’s person may be foxxnd. — Drake on Attachment (6th Ed.), § 597; Sturtevant v. Robinson, 18 Pick. 175.
The exemption laws in Alabama, which are municipal in their nature, are local, and have no extra-territorial force or operation. They pertain to the remedy, and depend upon *465the law of the forum, or the place where the action is brought. No rule of inter-state comity requires their enforcement in a foreign jurisdiction. The Tennessee corals were under no obligation to enforce them, in a suit within the jurisdictional limits of that State, it being settled that the exemption laws of one State can not avail a-debtor in a suit instituted against him in another State.—Stevens v. Brown, 20 West Va. 450; Leiber v. Union Pac. R. R. Co., 49 Iowa, 688; Sturtevant v. Robinson, 18 Pick 175; Drake on Attachment, § 597; Waples on Attach. & Garnishment, 528. If Kennedy had appeared before the Tennessee court, and pleaded his exemption under the Alabama statute, it would have constituted no defense. For this reason, the garnishee could not have made the defense available for him, and was under no duty to attempt it.—Moore v. C., R. J. &c. R. R. Co., 43 Iowa, 385; Newell v. Hayden, 8 Iowa, 140. If this were not the law, it is manifest that the garnishee would be subjected to a double liability in all cases of this kind, which can not comport with justice.
The case of the Louisville & Nashville R. R. Co. v. Dooley, 78 Ala. 524, is clearly distinguishable from this. There the debt sought to be attached was contracted by a foreign corporation, in another State, and was due to one of its employees who was a resident of Kentucky. It was held that the Alabama court had no jurisdiction of the res, or subject-matter which it was sought to condemn, nor of the person of the garnishee, by reason of its .non-resident character — the statute making no provision for serving process on a foreign corporation, to reach a debt not capable of being brought under the control of the court.
The court' erred in sustaining a demurrer to the second plea of the defendant; and in refusing to give the written charge requested by defendant’s counsel. The other rulings are immaterial, and need not be noticed.
Reversed and remanded.